aaan Wyck, Ch. J.
The complaint is that defendant on October 1, 1894:, made and delivered his promissory note in writing, whereby he promised to pay to one Holland $500; that same was duly assigned to plaintiff; that payment thereof was duly demanded and no part has been paid and that there remains due and owing thereon to plaintiff from defendant, $500, with interest. The appellant contends that because it is not alleged that the note was payable at a specified time, the complaint is insufficient.
The absence of such an allegation raises the presumption that no time of payment was specified in the note.
Where no time or place of payment is specified in a promissory note, it is payable immediately and payment thereof may be demanded of the maker at any time and place where he can be found.
The judgment and order are affirmed,-with costs.'
McCarthy, J., concurs.
Judgment 'and order affirmed, with -costs.